In a eoram nobis proceeding to vacate a judgment of the County Court, Kings County, rendered November 21, 1952, defendant appeals from an order of the Supreme Court, Kings County, dated April 22, 1971, which denied the application without a hearing. Order affirmed, without prejudice to a subsequent application by defendant, if he be so advised, on proper papers. In our opinion, defendant’s conelusory allegations lack the requisite specificity and corroboration in the form of available affidavits and records to warrant the granting of a hearing (People v. Cornish, 21 A D 2d 280, 285). Rabin, P. J., Hopkins, Martuscello, Latham and Benjamin, JJ., concur.